Citation Nr: 0604904	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  00-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fracture of the proximal distal phalanx of 
the right third finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Regional Office (RO) that granted service connection for 
residuals of a fracture of the proximal distal phalanx of the 
right third finger and assigned a noncompensable evaluation 
for it, effective July 1998.  Following the Board's remand in 
June 2001, based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination in July 2002, the RO, by rating action dated in 
December 2002, increased the evaluation assigned for the 
veteran's service-connected right finger disability to 10 
percent, effective July 1998.  The veteran continues to 
disagree with the assigned rating.  This case was again 
before the Board in April 2004, at which time it was remanded 
in order to ensure due process.  The case is again before the 
Board for appellate consideration.

In its April 2004 determination, the Board adjudicated many 
other issues.  Accordingly, this decision is limited to the 
issue set forth on the cover page.

The Board notes that the veteran submitted a claim for a 
total rating for compensation purposes based on individual 
unemployability in September 2005, and submitted additional 
evidence to the record in support thereof.  As this issue has 
not been considered by the RO and developed for appellate 
review, it is not for appellate consideration at this time.  
Additionally, neither the veteran nor his representative 
waived RO consideration of the additional evidence.  However, 
such evidence is either not germane to the issue considered 
herein or is duplicative of evidence previously of record.  
As such, the veteran is not adversely impacted by 
consideration of his appeal by the Board at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

1.  There is no clinical evidence of ankylosis of the right 
third finger.

2.  The residuals of the fracture are manifested by 
limitation of motion and pain.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the proximal distal 
phalanx of the right third finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in July 2004.  The letter informed the veteran 
of the information and evidence required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains 
private medical records, and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of a 
fracture of the distal phalanx of the right third finger, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A 10 percent evaluation may be assigned for favorable or 
unfavorable ankylosis of the middle finger of the major or 
minor extremity.  Note:  extremely unfavorable ankylosis will 
be rated as amputation under Diagnostic Codes 5152 through 
5256.  Diagnostic Code 5226 (as in effect prior to August 26, 
2002).

A 10 percent evaluation may be assigned for favorable or 
unfavorable ankylosis of the long finger of the major or 
minor extremity.  Note:  Also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Diagnostic Code 5226 (effective August 26, 2002).

A 20 percent evaluation may be assigned for amputation of the 
long finger of the major or minor extremity with metacarpal 
resection (more than one-half the bone lost).  For amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto, a 10 percent evaluation may be 
assigned.  Diagnostic Code 5154.

The evidence against the veteran's claim consists of the 
medical findings in the record.  In this regard, the Board 
points out that there are extensive private medical records 
in the claims folder, but there is no documentation that the 
veteran seeks treatment for the residuals of the fracture of 
the proximal distal phalanx of the right third finger.  The 
Board further observes that the only findings that 
specifically refer to this finger are contained in the July 
2002 VA examination report.  It must be noted that range of 
motion of the proximal interphalangeal joint was present.  
Thus, there is no clinical evidence of ankylosis.  The Board 
acknowledges that pain was present with metacarpophalangeal 
joint flexion.  There was no swelling of the right middle 
finger, nor was any significant palpable tenderness noted.  
The veteran is receiving the maximum evaluation that may be 
assigned for ankylosis of the middle finger.  The clinical 
findings do not provide a basis on which the fracture 
residuals may be evaluated pursuant to the criteria for 
amputation.

The only evidence supporting the veteran's claim consists of 
his statements regarding the severity of his disability.  The 
Board concludes that the medical findings on examination, 
specifically the absence of ankylosis, are of greater 
probative value than the veteran's allegations.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 10 
percent for residuals of a fracture of the proximal distal 
phalanx of the right third finger. 

In the August 2005 supplemental statement of the case, the RO 
considered the provisions of 38 C.F.R. § 3.321(b)(1) (2005) 
regarding a higher rating on an extraschedular basis.  The 
evidence does not show that the residuals of a fracture of 
the distal phalanx of the right third finger present such an 
exceptional or unusual disability picture so as to warrant 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The record does not establish that the 
residuals of the fracture have produced marked interference 
with employment or that he has required any recent 
hospitalization for it.  The Board is unable to identify any 
other factor consistent with an exceptional or unusual 
disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a fracture of the proximal distal phalanx of the right 
third finger is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


